720 N.W.2d 300 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Evelyn Kay BARTHOLOMEW, Defendant-Appellant.
Docket No. 128524. COA No. 259196.
Supreme Court of Michigan.
August 29, 2006.
By order of November 9, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Drohan (Docket No. 127489). On order of the Court, the opinion having been issued on June 13, 2006, 475 Mich. 140, 715 N.W.2d 778 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.